Citation Nr: 1626574	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  08-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to May 6, 2015, and in excess of 70 percent thereafter for a right hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, EW, and RW


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran, EW, and RW testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the record.  

The Board in June 2014 remanded the claim for further development.  While the case was in remand status, a June 2015 rating decision increased the rating for the Veteran's right hand disability from 10 to 70 percent, effective May 6, 2015.  The Board most recently remanded the claim for further development in September 2015.  The record shows that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  


FINDINGS OF FACT

1.  Prior to April 7, 2014, the Veteran's right hand disability was manifested by osteoarthritis and ankylosis of the right index, long, right and little fingers resulting in trouble closing the hand completely, range of motion between the fingers and thumb and the fingers and transverse palm crease to a distance of less than 1 inch, and grip strength of 4+/5, without deformity or malalignment of the fingers.

2.  From April 7, 2014, to the present, the Veteran's right hand disability has been manifested by ankylosis of all fingers of the right hand resulting in a useless right hand and claw deformity.


CONCLUSION OF LAW

The Veteran's right hand disability warrants a rating of 10 percent prior to April 7, 2014, and a 70 percent rating thereafter.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5214, 5223, 5227, 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record also reflects that the Veteran's service treatment records and all identified VA treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.



II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The Veteran's service-connected residuals of fractures of the right ring and little fingers were assigned a 10 percent rating evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2015), prior to May 8, 2015 and a 70 percent rating for  ankylosis of all fingers of the right hand has been assigned from that point forward, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5125 (2015).  The 10 percent rating was assigned for fractures of the right ring and little fingers, and the 70 percent rating contemplated ankylosis of the right hand. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand or the most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2015).  At an October 1998 VA examination, the examiner noted that the Veteran is ambidextrous, but at all other VA examinations, the Veteran was documented as left-handed.  However, the Veteran reports that the use of the left hand almost exclusively is due to the loss of use of his right hand.  Thus, the Board affords the benefit of the doubt to the Veteran and considers him to be ambidextrous, and for rating purposes, as the right hand is the injured hand, the Veteran is right-hand dominant.  This finding is reflected in the 70 percent rating assigned by the RO.

Diagnostic Code 5223 provides that favorable ankylosis of the ring and little fingers of either the major hand or the minor hand warrants a 10 percent rating.  Unfavorable ankylosis of the ring and little fingers of either the major or the minor hand is addressed under Diagnostic Code 5219 and warrants a 20 percent rating.  

Diagnostic Code 5227 provides that favorable or unfavorable ankylosis of the ring or little finger of either the major hand or the minor hand warrants a noncompensable evaluation and that it should be considered whether evaluation as amputation is warranted or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand. 

Diagnostic Code 5230 provides that limitation of motion of the ring or little finger of either major or minor hand warrants a noncompensable evaluation for any limitation of motion. 
As relevant to the ring and little fingers, the following rules apply in rating ankylosis or limitation of motion of single or multiple digits of the hand: 

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. 

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

(3) Evaluation of ankylosis of the index, long, ring, and little fingers: (i) If both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto. (ii) If both the MCP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position. (iii) If only the MCP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis. (iv) If only the MCP or PIP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis. . . . 
(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations. 

Under Diagnostic Code 5214, a 30 percent rating is assigned for favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist. A 40 percent rating is assigned for ankylosis of the major wrist in any other position, except favorable. A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  The Note under Diagnostic Code 5214 provides the following: Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125. 38 C.F.R. § 4.71a.  Under Diagnostic Code 5125, which addresses ratings for amputations, the loss of a hand is rated at 70 percent for major loss of use and 60 percent for minor loss of use.

At the December 2010 VA examination, the Veteran reported deceased dexterity pain, locking, stiffness, and swelling in the right ring finger.  The examiner measured range of motion of 0 to 90 degrees in the MCP joint, 0 to 110 degrees in the PIP joint, and 0 to 10 degrees in the DIP joint of the ring finger.  Fingers in opposition to the thumb and fisting to transverse crease were normal.  The finger pinch test was 5/5.  There was no additional loss of function with repetition.  There was no evidence of deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, or instability.

At the April 2013 VA examination, the examiner diagnosed right hand osteoarthritis and ankylosis of the right index, long, right and little fingers.  The Veteran complained of having trouble closing his hand completely, preventing him from carrying nails and other small objects.  Range of motion measurements revealed that the maximum between the thumb pad and fingers and between fingers and transverse palm crease was less than 1 inch.  All fingers showed less movement than normal, but there were no additional loss of function with repetition and no flare-ups.  The examiner found no deformity of the little finger and no objective evidence of painful motion.  The Veteran had grip strength of 4+/5.


At the Travel Board hearing on April 7, 2014, the Veteran testified that his right hand disability had worsened since the April 2013 VA examination.  As a result, the Board remanded the claim for a VA examination to determine the current degree of severity of the right hand disability.

Pursuant to the Board's remand directive, the Veteran was afforded a VA fee-basis examination in April 2015.  The examiner diagnosed ankylosis of all digits of the right hand and osteoarthritis of the right hand.  The examiner stated that the contractures of the hand and finger tendons have progressed to where the Veteran has a useless right hand with claw deformity.  The Veteran denied flare-ups.  The examiner found that the gap between the thumb and fingers when in opposition was more than 2 inches with pain beginning at less than 1 inch.  The gap between the index, long, ring, and little fingers and the transverse crease of the palm was 1 inch or more with pain beginning at less than 1 inch.  Extension was limited by more than 30 degrees in the index and long fingers.  The examiner noted less movement than normal in the right hand, as well as weakened movement and pain.  Hand grip strength was 1/5.  

Based on the April 2015 examination results, the AOJ granted the increased rating of 70 percent from the date of receipt of the examination report.  

Pursuant to the Board's September 2015 remand directive, the Veteran was afforded another VA examination in December 2015.

The December 2015 VA examiner reported that all fingers on right hand had normal range of motion without a gap between the pad of the thumb and fingers or between fingers and the proximal transverse crease of the hand.  The examiner indicated that the hand was fully movable, although the Veteran preferred a closed fist position. 

X-rays showed degenerative joint disease in the distal aspect of the 5th digit.

Based on the above evidence, the Board finds that a rating in excess of 10 percent for the service-connected disability is not warranted for the period prior to April 7, 2014.  Specifically, during that period, the Veteran's right finger disability has been assigned a 10 percent rating for functional limitation he experiences due to pain, analogous to favorable ankylosis of both the right ring and little fingers.  A rating in excess of 10 percent is not warranted unless unfavorable ankylosis is present.  Here, there was no actual ankylosis present, favorable or unfavorable, and the movement of fingers in opposition to the thumb and transverse crease of the palm was normal to less than 1 inch distance.  In addition, there was no malalignment or deformity of the fingers noted during that period.  Thus, the Board does not find that the functional limitations are more analogous to unfavorable ankylosis of the ring and little fingers prior to May 6, 2015.  Moreover, this evidence does not support a finding that the disability more closely approximated amputation of either finger so as to warrant assignment of a separate or higher rating under the amputation codes.  Further, the Board notes that no additional limitation due to fatigue, weakness, lack of endurance, or incoordination, was documented in the record, and the effects of pain in decreasing his functionality are contemplated in the assigned 10 percent rating.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board determines that a rating in excess of 10 percent is not warranted for the Veteran's service-connected residuals of fractures of the right ring and little fingers during that period.

The Veteran alleged at the Travel Board hearing on April 7, 2014, that his right hand disability had worsened since the April 2013 examination and the examination performed in April 2015 in response to the Board's remand directive confirmed that the disability had worsened.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that the increased rating of 70 percent is warranted from April 7, 2014.  

The 70 percent rating assigned for the right hand disability contemplates ankylosis of all fingers, equivalent to amputation or loss of use of the major hand.  There is no higher schedular rating available for disability of the hand than for loss of use; thus, a rating in excess of 70 percent for the period from April 7, 2014, is not warranted. 

Other Considerations

The Board has considered the impact of the Veteran's right hand disability on his employment.  The record shows that the Veteran is no longer employed, but does not indicate that his unemployment is due to service-connected disability.  Therefore, consideration of entitlement to total disability rating based on individual unemployability (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Moreover, the Board has considered whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, manifestations of the Veteran's right hand disability are contemplated by the criteria in the rating schedule.  Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor where applicable.


      (CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the service-connected right hand disability warrants a 10 percent rating prior to April 7, 2014, and a 70 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


